Case 1:12-cv-00198-SOM-KJM Document 438 Filed 04/07/21 Page 1 of 5   PageID #:
                                 11013


                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 HAWAI`I WILDLIFE FUND;        )          CIV. NO. 12-00198 SOM/KJM
 SIERRA CLUB-MAUI GROUP;       )
 SURFRIDER FOUNDATION; and     )          ORDER DENYING DEFENDANT
 WEST MAUI PRESERVATION        )          COUNTY OF MAUI’S REQUEST FOR
 ASSOCIATION                   )          A PRETRIAL EVIDENTIARY
                               )          HEARING PURSUANT TO RULE 702
           Plaintiffs,         )          OF THE FEDERAL RULES OF
                               )          EVIDENCE
      vs.                      )
                               )
 COUNTY OF MAUI,               )
                               )
           Defendant.          )
 _____________________________ )

             ORDER DENYING DEFENDANT COUNTY OF MAUI’S MOTION
              FOR A PRETRIAL EVIDENTIARY HEARING PURSUANT TO
                 RULE 702 OF THE FEDERAL RULES OF EVIDENCE

 I.          INTRODUCTION.

              Citing Rule 702 of the Federal Rules of Evidence,

 Defendant County of Maui seeks a pretrial evidentiary hearing in

 aid of having this court exclude from evidence a June 2013

 Lahaina Groundwater Tracer Study and any opinions relying on that

 study.   The County of Maui argues that the study was so flawed

 that witnesses and documents relying on it should be excluded as

 unreliable.

              A nonjury trial in this case is set to begin this fall.

 Now pending before this court is Plaintiffs’ motion for summary

 judgment, which Plaintiffs contend does not rely on the disputed

 evidence.    At this point, this court denies the County of Maui’s
Case 1:12-cv-00198-SOM-KJM Document 438 Filed 04/07/21 Page 2 of 5   PageID #:
                                 11014


 request.   This denial is without prejudice to a later challenge

 by the County of Maui to the evidence.

 II.         ANALYSIS.

             The Lahaina Wastewater Reclamation Facility on the

 island of Maui filters and disinfects sewage from about 40,000

 people.    The resulting wastewater is discharged into four

 injection wells.    Plaintiffs allege that the discharge leads to

 Clean Water Act violations.

             This case is now on remand to this court, following a

 decision by the United States Supreme Court.         The County of Maui

 is not disputing that “injectate pumped into injection wells 3

 and 4 eventually finds its way to the Lahaina coastline, emerging

 with groundwater into the ocean off Kahekili Beach and along

 Maui’s west shore.”     ECF No. 422-1, PageID # 9790.       The evidence

 that the County of Maui seeks to exclude relates to the extent of

 the injectate reaching the ocean.        The County of Maui argues that

 the June 2013 Lahaina Groundwater Tracer Study and evidence

 grounded on that study are unreliable.

             Under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

 U.S. 579, 589 (1993), this “judge must ensure that any and all

 scientific testimony or evidence admitted is not only relevant,

 but reliable.”    But that does not mean that this judge must hold

 an evidentiary hearing well in advance of trial.         See United

 States v. Alatorre, 222 F.3d 1098, 1104 (9th Cir. 2000) (trial


                                      2
Case 1:12-cv-00198-SOM-KJM Document 438 Filed 04/07/21 Page 3 of 5   PageID #:
                                 11015


 court has discretion with respect to timing of Daubert hearing

 and need not conduct a pretrial hearing).        Here, Plaintiffs have

 moved for summary judgment, which, if granted, would make

 deciding any Rule 702 request unnecessary.        Plaintiffs represent

 that their motion does not rely on the disputed evidence that the

 County of Maui is seeking to exclude.        See ECF No. 433, PageID

 # 10966.   While the County of Maui says Plaintiffs’ motion does

 rely on such evidence, see ECF No. 436, PageID #s 10995-99,

 judicial economy may nevertheless be served by deciding the

 summary judgment motion first.       The County of Maui may, of

 course, raise the reliability of the June 2013 Lahaina

 Groundwater Tracer Study in opposition to Plaintiffs’ motion for

 summary judgment.     The court is certainly not saying here that

 the study is reliable.     Rather, this court is saying that the

 County of Maui has not shown that the court must decide the issue

 in advance of considering the pending summary judgment motion.

            A major purpose of a court’s Daubert gatekeeping

 function is to ensure that the trier of fact is not unduly

 prejudiced.    However, when cases involve bench trials, as here,

 the gatekeeping function is less pressing.        See M.G. v. Bodum

 USA, Inc., 2021 WL 718839, at *13 (N.D. Cal. Feb. 24, 2021); see

 also Deal v. Hamilton Cty. Bd. of Educ., 392 F.3d 840, 852 (6th

 Cir. 2004) (“The ‘gatekeeper’ doctrine was designed to protect

 juries and is largely irrelevant in the context of a bench


                                      3
Case 1:12-cv-00198-SOM-KJM Document 438 Filed 04/07/21 Page 4 of 5   PageID #:
                                 11016


 trial.”); Boeing Co. v. KB Yuzhnoye, 2015 WL 12803452, at *4

 (C.D. Cal. Nov. 3, 2015) (“Plaintiffs’ concerns about admitting

 expert legal opinion will be lessened where, as here, this Court

 sits as the trier of fact.”).      In this case, it might turn out

 that the court can perform its gatekeeping function when the

 disputed evidence is offered during the bench trial.

            Indeed, it is not entirely clear that the dispute over

 the study should be viewed as one of the admissibility, as

 opposed to merely the weight, of the evidence.         The court

 declines to hold an evidentiary hearing at this time.

 III.       CONCLUSION.

            The court denies the County of Maui’s motion for a

 pretrial evidentiary hearing pursuant to Rule 702 of the Federal

 Rules of Evidence.     This order is without prejudice to the

 raising of future challenges to the June 2013 Lahaina Groundwater

 Tracer Study or any evidence based on that study.

                  IT IS SO ORDERED.

                  DATED: Honolulu, Hawaii, April 7, 2021.




                             /s/ Susan Oki Mollway
                             Susan Oki Mollway
                             United States District Judge




                                      4
Case 1:12-cv-00198-SOM-KJM Document 438 Filed 04/07/21 Page 5 of 5             PageID #:
                                 11017


 HAWAII WILDLIFE FUND, et al. v. COUNTY OF MAUI, Civ. No. 12-000198 SOM/KJM; ORDER
 DENYING DEFENDANT COUNTY OF MAUI'S REQUEST FOR A PRETRIAL EVIDENTIARY HEARING PURSUANT
 TO RULE 702 OF THE FEDERAL RULES OF EVIDENCE




                                           5
